Citation Nr: 0905914	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  07-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from August 1968 to June 1972.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in February 2005; the immediate cause of 
death was atherosclerotic cardiovascular disease; 
hypertensive cardiovascular disease and anomalous origin of 
the right coronary artery were listed on his death 
certificate as significant conditions contributing to death 
but not resulting in the underlying cause of death.

2. The Veteran's atherosclerotic cardiovascular disease, 
which caused his death, was not manifested during his active 
service or within one year thereafter; and is not shown to be 
related to his service.

3.  The Veteran had not established service connection for 
any disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.312 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and her representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  July 2005 and September 2005 letters explained 
the evidence necessary to substantiate her claim, the 
evidence VA was responsible for providing, and the evidence 
she was responsible for providing.  In Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) held that proper VCAA notice for 
dependency and indemnity compensation (DIC) claims must also 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected claim; and (3) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected.  The aforementioned 
letters did not advise the appellant on how to substantiate a 
DIC claim based on a previously service-connected disability.  
However, as the Veteran had not established service 
connection for any disability, she is not prejudiced by the 
lack of such notice.  She has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  While she was not 
advised of the criteria for establishing an effective date of 
an award, she also is not prejudiced by lack of such notice 
(See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)), as effective date criteria have no significance 
unless the claim is allowed, and this decision does not do 
so.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  The appellant has alleged that there 
may still be outstanding STRs.  While the Board considered 
undertaking further development to secure the alleged missing 
STRs, based on VA's efforts to obtain these records and for 
reasons discussed in greater detail below, the Board has 
determined that the RO's development has been exhaustive, and 
that any further attempts at development for this information 
would be fruitless.  

The RO did not arrange for a medical opinion because such was 
not warranted.  Absent any competent (medical) evidence 
suggesting that the Veteran's cause of death, atherosclerotic 
cardiovascular disease, was associated with his service, an 
examination to secure a medical nexus opinion is not 
warranted.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 
18 Vet. App. 512, 516 (2004).  The appellant has not 
identified any other pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather, it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).  

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of certain chronic diseases 
(including hypertension/cardiovascular disease) may be 
presumed if they are manifested to a compensable degree 
within a year of a veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the appellant's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran died on February [redacted], 2005.  His death certificate 
shows that the immediate cause of his death was 
atherosclerotic cardiovascular disease.  Hypertensive 
cardiovascular disease and anomalous origin of the right 
coronary artery are listed as significant conditions 
contributing to death.  Tobacco use was determined to be a 
probable contributing factor to death.

It is the appellant's contention that the Veteran's 
hypertension was first diagnosed and treated in service, and 
that he continued to be treated for the disability 
postservice.  She also contends that his hypertension was a 
significant contributing factor to his atherosclerotic 
cardiovascular disease, the cause of his death.  The 
Veteran's STRs show that in July 1969, he complained of chest 
pain, sore throat, and parasternal pain; a viral upper 
respiratory infection and costochondritis was assessed.  In 
June 1971, he was seen at the Minot Air Force Base emergency 
room with complaints of intermittent chest pain for two 
weeks; probable costochondritis was diagnosed.  Subsequent 
treatment records are silent for any complaints of chest 
pain.  His STRs, including his May 1972 report of medical 
history and service separation physical examination report, 
are silent for any complaints, findings, treatment, or 
diagnosis of hypertension/cardiovascular disease.  His blood 
pressure on service separation examination was 124/86.

The appellant alleges that the Veteran had top secret 
clearance in service and that pertinent portions of his STRs 
(showing that he had hypertension) may be located elsewhere.  
She identified Thule Air Force Base (A.F.B.) and Minot A.F.B. 
as the two places where the Veteran's hypertension may have 
been diagnosed.  The RO attempted to locate records for the 
Veteran at Minot A.F.B.  In September 2005, the 5th Medical 
Group at Minot A.F.B. stated that they had no record of him 
at their facility.  In November 2005, the VA Clinic in Minot, 
North Dakota stated that their hospital had closed down and 
the clinic only maintained current medical records; they had 
no records for the Veteran.  The VA Medical Center in Fargo, 
North Dakota also had no current or retired records for the 
Veteran.  The RO did not attempt to locate records for the 
Veteran at Thule A.F.B.  However, his STRs are associated 
with the claims file, and appear to be intact.  They include 
records of the treatment he received throughout his service 
(including at Thule A.F.B. and Minot A.F.B.), and also 
include his May 1972 service separation examination report.  
Therefore, the Board has determined that any further 
development would be unlikely to yield additional STRs, and 
that it is not shown that hypertension was manifested during 
the Veteran's service.

There is no also competent (medical) evidence that 
hypertension/cardiovascular disease was manifested in the 
Veteran's first postservice year.  Consequently, the chronic 
disease presumptive provisions of 38 U.S.C.A. § 1112 do not 
apply.  Finally, there is no competent evidence in the record 
of a possible nexus between the Veteran's death-causing 
hypertension/cardiovascular disease and his service.  [The 
Board notes that in a statement accompanying the appellant's 
March 2005 claim of service connection for the cause of the 
Veteran's death, she indicated that the Veteran had received 
postservice medical care from the VA Medical Centers and 
Clinics in Minot, North Dakota; Duluth, Minnesota; and 
Phoenix, Arizona.  The RO has sought records from the VA 
facilities in North Dakota.  Regardless, the appellant has 
not indicated that records from any of these facilities show 
that hypertension/cardiovascular disease was diagnosed in the 
first postservice year, or contain an opinion relating the 
veteran's death-causing cardiovascular disease to his 
service, or contain information otherwise pertinent to the 
matter at hand.  Consequently, although such records are 
constructively of record, they need not be secured as they 
are not alleged to be pertinent.]

The appellant's own statements relating the Veteran's 
hypertension to his service are not competent evidence, as 
she is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and the reasonable doubt doctrine does not apply.  
Hence, the claim must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


